Per Curiam.

The exclusion of testimony offered by the defendant tending to show the actual value of the animal in question at the time of the sale was prejudicial error requiring a reversal of this judgment. Where the action is for breach of warranty or fraud in the sale of goods, the measure of damages, if there has been no rescission, is the difference between the value of the chattel, if it had corresponded with the warranty, and its actual value.
*731Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed 'and new trial ordered, with costs to appellant to abide event.